This opinion is subject to administrative correction before final disposition.




                                   Before
                    STEPHENS, DEERWESTER, and MCCOY
                          Appellate Military Judges

                            _________________________

                              UNITED STATES
                                  Appellee

                                         v.

                            Alexander BOYD
                   Lance Corporal (E-3), U.S. Marine Corps
                                 Appellant

                                 No. 202100336

                            _________________________

                               Decided: 31 May 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                  Military Judge:
                                 Nicholas S. Henry

   Sentence adjudged 19 August 2021 by a special court-martial convened
   at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
   military judge sitting alone. Sentence in the Entry of Judgment: reduc-
   tion to E-1, confinement for 107 days, 1 and a bad-conduct discharge. 2




   1   The accused was credited with having served 107 days of confinement.
   2  On October 27, 2021, the Convening Authority approved the sentence and, except
for the part of the sentence extending to the Bad-Conduct Discharge, ordered it exe-
cuted.
                  United States v. Boyd, NMCCA No. 202100336
                              Opinion of the Court

                              For Appellant:
             Lieutenant Commander Matthew A. Kozyra, JAGC, USN

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 3
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   3   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2